  Case 20-04921      Doc 4     Filed 02/23/20    Entered 02/23/20 21:22:18              Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 03621-ILN-CC-034119300


                                                               03621-ILN-CC-034119300




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 20, 2020, at 6:27 o'clock PM EST, Michael W
Billon received from Credit Card Management Services, Inc. d/b/a
Debthelper.com, an agency approved pursuant to 11 U.S.C. 111 to provide credit
counseling in the Northern District of Illinois, an individual [or group] briefing
that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 20, 2020                       By:      /s/Frances Palenzuela


                                                Name: Frances Palenzuela


                                                Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
